 

Exhibit 10.1

 

EXECUTION VERSION

 

KCAP SENIOR FUNDING I, LLC
NOTES

 

U.S.$77,250,000 Class A-1 Senior Secured Floating Rate Notes due 2024

U.S.$9,000,000 CLASS B-1 SENIOR SECURED FLOATING RATE NOTES DUE 2024

U.S.$10,000,000 Class C-1 Secured Deferrable Floating Rate Notes due 2024

U.S.$9,000,000 Class D-1 Secured Deferrable Floating Rate Notes due 2024

 

PURCHASE AGREEMENT

 

as of June 16, 2013

 

Guggenheim Securities, LLC,

as the Initial Purchaser (the “Initial Purchaser”)

330 Madison Avenue

New York, NY 10017

Attention: Paul M. Friedman

 

Ladies and Gentlemen:

 

Section 1.          Authorization of Notes.

 

KCAP Financial, Inc. (the “Company”), as designated manager of KCAP Senior
Funding I Holdings, LLC (the “Depositor”) and the Issuer, has duly authorized
the sale of the KCAP SENIOR FUNDING I, LLC Notes, consisting of the Class A-1
Notes, the Class B-1 Notes, the Class C-1 Notes and the Class D-1 Notes
(collectively, the “Offered Notes”) and the Subordinated Notes (the
“Subordinated Notes” and, together with the Offered Notes, the “Notes”) of KCAP
SENIOR FUNDING I, LLC, a Delaware limited liability company (the “Issuer”). The
Offered Notes will be issued in an aggregate principal amount of $105,250,000
and the Subordinated Notes will be issued in an aggregate principal amount of
$34,750,000. The Offered Notes will be secured by the assets of the Issuer. The
Depositor will be the sole equity member of the Issuer. The Notes will be issued
pursuant to an Indenture, to be dated as of June 18, 2013 (the “Indenture”),
between the Issuer and U.S. Bank National Association, as the Trustee (the
“Trustee”). The primary assets of the Issuer will be a pool of bank loans, or
participation interests therein (collectively, the “Collateral Obligations”). On
the Closing Date, the Company will sell and/or contribute to the Depositor all
of its right, title and interest of the Company in and to the initial Collateral
Obligations and the Depositor will transfer and assign to the Issuer all of its
right, title and interest of the Depositor in and to the initial Collateral
Obligations pursuant to a Master Loan Sale Agreement, to be dated as of June 18,
2013 (the “Master Loan Sale Agreement”), between the Company, the Depositor and
the Issuer. Pursuant to the Indenture, as security for the indebtedness
represented by the Offered Notes, the Issuer will pledge and grant to the
Trustee a security interest in the Collateral Obligations, and its rights under
the Master Loan Sale Agreement. The Collateral Obligations will be managed by
KCAP Financial, Inc., in its capacity as collateral manager (the “Collateral
Manager”) pursuant to a Collateral Management Agreement, to be dated as of June
18, 2013 (the “Collateral Management Agreement”), between the Issuer and the
Collateral Manager. The Issuer has retained U.S. Bank National Association (in
such capacity, the “Collateral Administrator”), to perform certain
administrative duties with respect to the Collateral Obligations pursuant to a
Collateral Administration Agreement, to be dated as of June 18, 2013 (the
“Collateral Administration Agreement”), between the Issuer, the Collateral
Manager and the Collateral Administrator. This Purchase Agreement (the
“Agreement”), the Master Loan Sale Agreement, the Indenture, the Collateral
Management Agreement and the Collateral Administration Agreement are referred to
collectively herein as the “Transaction Documents.”

 

 

 

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture.

 

The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the “Securities Act”), (i) to “qualified
institutional buyers” in compliance with the exemption from registration
provided by Rule 144A under the Securities Act (“QIBs”), (ii) in offshore
transactions in reliance on Regulation S under the Securities Act (“Regulation
S”), and (iii) to institutional “accredited investors” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) (“Institutional Accredited
Investors”) who, in each case, are “qualified purchasers” (“Qualified
Purchasers”) for purposes of Section 3(c)(7) under the Investment Company Act of
1940, as amended (the “1940 Act”).

 

In connection with the sale of the Offered Notes, the Company has prepared a
preliminary offering circular dated April 3, 2013 (including any exhibits
thereto and all information incorporated therein by reference, the “Preliminary
Offering Circular”), a second preliminary offering circular dated May 3, 2013
(including any exhibits thereto and all information incorporated therein by
reference, the “Second Preliminary Offering Circular”), and a final offering
circular dated June 16, 2013 (including any exhibits, amendments or supplements
thereto and all information incorporated therein by reference, the “Final
Offering Circular”, and each of the Preliminary Offering Circular, the Second
Preliminary Offering Circular and the Final Offering Circular, collectively the
“Offering Circular”) including a description of the terms of the Offered Notes,
the terms of the offering, and the Issuer. It is understood and agreed that the
close of business on June 16, 2013 constitutes the time of the contract of sale
for each purchaser of the Offered Notes offered to the investors for purposes of
Rule 159 under the Securities Act (the “Time of Sale”) and that (i) the Second
Preliminary Offering Circular and (ii) the information set forth on Schedule II
hereto constitute the entirety of the information conveyed to investors as of
the Time of Sale (the “Time of Sale Information”).

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

During each Interest Accrual Period, the Class A-1 Notes shall bear interest at
a per annum rate equal to the then applicable LIBOR plus 1.50% per annum, the
Class B-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 3.25% per annum, the Class C-1 Notes shall bear interest
at a per annum rate equal to the then applicable LIBOR plus 4.25% per annum, and
the Class D-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 5.25% per annum.

 

2

 

 

Each of the Company, the Depositor and the Issuer, as applicable, hereby agrees
with the Initial Purchaser as follows:

 

Section 2.          Purchase and Sale of Offered Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Offered Notes (other than any Class B-1 Note that is a Certificated Secured
Note sold directly by the Issuer on the Closing Date), and the Initial Purchaser
has agreed to use its commercially reasonable efforts to place the aggregate
principal amount of Offered Notes set forth on Schedule I hereto with investors
in accordance with the terms hereof. If purchased, the Offered Notes will be
purchased at a price of 100%. It is understood and agreed that the structuring
and placement fee payable by the Issuer to the Initial Purchaser on the Closing
Date with respect to the Offered Notes is $2,864,375. Such fees payable by the
Issuer may be netted by the Initial Purchaser against its purchase price payment
for the Offered Notes. It is understood and agreed that the Initial Purchaser is
not acquiring, and has no obligation to acquire, the Subordinated Notes (which
Subordinated Notes will be acquired by the Depositor on the Closing Date
pursuant to the Master Loan Sale Agreement). It is further understood and agreed
that the Initial Purchaser may retain all or any portion of the Offered Notes,
purchase the Offered Notes for its own account, or sell the Offered Notes to its
affiliates or to any other investor in accordance with the applicable provisions
hereof and of the Indenture.

 

(a)          In addition, whether or not the transaction contemplated hereby
shall be consummated, the Company agrees to pay (or cause to be paid by the
Issuer) all costs and expenses incident to the performance by the Company of its
obligations hereunder and under the documents to be executed and delivered in
connection with the offering, issuance, sale and delivery of the Offered Notes
(the “Documents”), including, without limitation or duplication: (i) the fees
and disbursements of counsel to the Company; (ii) the fees and expenses of the
Trustee and the Collateral Administrator incurred in connection with the
issuance of the Offered Notes and their or its counsel, as applicable; (iii) the
fees and expenses of any bank establishing and maintaining accounts on behalf of
the Issuer or in connection with the transaction; (iv) the fees and expenses of
the accountants for the Company, including the fees for the “comfort letters” or
“agreed—upon procedures letters” required by the Initial Purchaser, any rating
agency or any purchaser in connection with the offering, sale, issuance and
delivery of the Offered Notes; (v) all expenses incurred in connection with the
preparation and distribution of each Offering Circular and other disclosure
materials prepared and distributed and all expenses incurred in connection with
the preparation and distribution of the Transaction Documents; (vi) the fees
charged by any securities rating agency for rating the Offered Notes; (vii) the
fees for any securities identification service for any CUSIP or similar
identification number required by the purchasers or requested by the Initial
Purchaser; (viii) the reasonable fees and disbursements of counsel to the
Initial Purchaser; (ix) all expenses in connection with the qualification of the
Offered Notes for offering and sale under state securities laws, including the
reasonable fees and disbursements of counsel and, if requested by the Initial
Purchaser, the cost of the preparation and reproduction of any “blue sky” or
legal investment memoranda; (x) any federal, state or local taxes, registration
or filing fees (including Uniform Commercial Code financing statements) or other
similar payments to any federal, state or local governmental authority in
connection with the offering, sale, issuance and delivery of the Offered Notes;
and (xi) the reasonable fees and expenses of any special counsel or other
experts required to be retained by the Company, the Depositor or the Issuer to
provide advice, opinions or assistance in connection with the offering,
issuance, sale and delivery of the Offered Notes.

 

3

 

 

 

Section 3.          Delivery.

 

Delivery of the Offered Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any Offered
Note to be sold by the Initial Purchaser to an Institutional Accredited Investor
that is also a Qualified Purchaser for purposes of Section 3(c)(7) of the 1940
Act, but that is not a QIB (as such terms are defined herein), shall be
delivered in fully registered, certificated form in an amount not less than the
applicable minimum denomination set forth in the Final Offering Circular at the
offices of Dechert LLP at 10:00 a.m. New York City, New York time, on June 18,
2013, or such other place, time or date as may be mutually agreed upon by the
Initial Purchaser and the Company (the “Closing Date”). Subject to the
foregoing, the Offered Notes will be registered in such names and such
denominations as the Initial Purchaser shall specify in writing to the Company
and the Trustee. The Subordinated Notes shall be delivered to the Depositor on
the Closing Date in fully registered, certificated form in the permitted
denominations and the required proportions set forth in the Final Offering
Circular.

 

Section 4.          Representations and Warranties of the Company.

 

The Company represents and warrants to the Initial Purchaser, as of the date
hereof and as of the Closing Date, (a) with respect to the Company, in its
individual capacity, (b) with respect to the Depositor, in its capacity as
designated manager on behalf of the Depositor, and and (c) with respect to the
Issuer, in its capacity as designated manager on behalf of the Issuer, that:

 

(i)          Each Offering Circular, the “Referenced Information” (as defined in
the Final Offering Circular) and any additional information and documents
concerning the Offered Notes, including but not limited to one or more marketing
books or preliminary offering circulars, delivered by or on behalf of the
Company to prospective purchasers of the Offered Notes (collectively, such
additional information and documents, the “Additional Offering Documents”), did
not, each as of their respective dates or date on which such statement was made
and, with respect to the Final Offering Circular, as of the Closing Date,
include an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements in each, in light of the circumstances
under which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
any Offering Circular or the Additional Offering Documents in reliance upon and
in conformity with information furnished in writing to the Company by or on
behalf of the Initial Purchaser referenced in the last sentence of Section 8(a)
herein.

 

4

 

 

 

(ii)         The Time of Sale Information, as of the Time of Sale, did not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; provided that the Company makes no
representation or warranty as to the information contained in or omitted from
the Time of Sale Information in reliance upon and in conformity with information
furnished in writing to the Company by or on behalf of the Initial Purchaser
referenced in the last sentence of Section 8(a) herein.

 

(iii)        The Company is a Delaware corporation, duly organized and validly
existing under the laws of the State of Delaware, has all corporate power and
authority necessary to own or hold its properties and conduct its business in
which it is engaged as described in each Offering Circular and has all licenses
necessary to carry on its business as it is now being conducted and is licensed
and qualified in each jurisdiction in which the conduct of its business
(including, without limitation, the origination and acquisition of Collateral
Obligations and performing its obligations hereunder and under the other
Transaction Documents) requires such licensing or qualification except where the
failure to be so licensed or qualified would not, individually or in the
aggregate, have a material adverse effect on the business, properties, assets,
or condition (financial or otherwise) of the Company (a “Material Adverse
Effect”).

 

(iv)        This Agreement has been duly authorized, executed and delivered by
the Company, the Depositor and the Issuer and, assuming due authorization,
execution and delivery thereof by the other parties hereto, constitutes a valid
and legally binding obligation of the Company, the Depositor and the Issuer
enforceable against the Company, the Depositor and the Issuer in accordance with
its terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity.

 

(v)         Each of the other Transaction Documents has been duly authorized,
executed and delivered by the Company, the Depositor and the Issuer, as
applicable, and, assuming due authorization, execution and delivery thereof by
the other parties thereto, constitutes the valid and binding agreement of the
Company, the Depositor and the Issuer, as applicable, enforceable against the
Company, the Depositor and the Issuer, as applicable, in accordance with their
respective terms, subject, as to enforcement only, to the effect of bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally or the application of equitable principles
in any proceeding, whether at law or in equity.

 

(vi)        The Offered Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchaser in accordance with this Agreement, the Offered Notes will
constitute valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with their terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity, and will be
entitled to the benefits of the Indenture.

 

5

 

 

(vii)       Other than as set forth in or contemplated by each Offering
Circular, there are no legal or governmental proceedings pending to which the
Company, the Depositor or the Issuer is a party or of which any property or
assets of the Company, the Depositor or the Issuer are the subject of which
could reasonably be expected to materially adversely affect the financial
position, stockholders’ equity or results of operations of the Company, the
Depositor or the Issuer or on the performance by the Company, the Depositor or
the Issuer of its obligations hereunder or under the other Transaction
Documents; and to the knowledge of the Company, no such proceedings have been
threatened or contemplated by governmental authorities or threatened by others.

 

(viii)      The execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and the consummation by the
Company, the Depositor and the Issuer of the transactions contemplated herein
and therein and in all documents relating to the Notes will not result in any
breach or violation of, or constitute a default under, or require any consent
under any agreement or instrument to which the Company, the Depositor or the
Issuer is a party or to which any of its properties or assets are subject,
except for such of the foregoing as to which relevant waivers, consents or
amendments have been obtained and are in full force and effect, nor will any
such action result in a violation of the organizational documents of the
Company, the Depositor or the Issuer or any applicable law, except, in the case
of the Company, for such breaches, violations or defaults that would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(ix)         Neither the Issuer, the Depositor nor the pool of Collateral
Obligations is, or after giving effect to the transactions contemplated by the
Transaction Documents will be, required to be registered as an “investment
company” under the 1940 Act.

 

(x)          Assuming the Initial Purchaser’s representations herein are true
and accurate, it is not necessary in connection with the offer, sale and
delivery of the Offered Notes in the manner contemplated by this Agreement and
each Offering Circular to register the Offered Notes under the Securities Act or
to qualify the Indenture under the Trust Indenture Act of 1939, as amended.

 

(xi)         The Offered Notes satisfy the requirements set forth in Rule
144A(d)(3) under the Securities Act. As of the Closing Date, the Offered Notes
will not be (i) of the same class as securities listed on a national securities
exchange in the United States that is registered under Section 6 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or (ii) quoted
in any “automated inter-dealer quotation system” (as such term is used in the
Exchange Act) in the United States.

 

(xii)        At the time of execution and delivery of the Master Loan Sale
Agreement, the Originator owned the Collateral Obligations to be conveyed by it
to the Depositor on the Closing Date free and clear of all liens, encumbrances,
adverse claims or security interests (“Liens”) other than Liens permitted by the
Transaction Documents, and the Originator had the power and authority to
transfer such Collateral Obligations to the Depositor.

 

6

 

 

(xiii)       At the time of execution and delivery of the Master Loan Sale
Agreement and after giving effect to the transfer from the Originator described
in clause (xii) above, the Depositor owned the Collateral Obligations conveyed
to it on the Closing Date free and clear of all Liens other than Liens permitted
by the Transaction Documents, and the Depositor had the power and authority to
transfer such Collateral Obligations to the Issuer.

 

(xiv)      Upon the execution and delivery of the Transaction Documents, payment
by the Initial Purchaser for the Offered Notes (other than any Class B-1 Note
that is a Certificated Secured Note sold directly by the Issuer on the Closing
Date), delivery to the Initial Purchaser of the Offered Notes (other than any
Class B-1 Note that is a Certificated Secured Note sold directly by the Issuer
on the Closing Date), delivery to the applicable investor in the case of the
Class B-1 Notes delivered as Certificated Secured Notes on the Closing Date and
delivery to the Depositor of the Subordinated Notes, the Issuer will own the
Collateral Obligations conveyed to it on the Closing Date and the Initial
Purchaser will acquire title to the Offered Notes (other than any Class B-1 Note
that is a Certificated Secured Note sold directly by the Issuer on the Closing
Date), in each case free of Liens except such Liens as may be created or granted
by the Initial Purchaser and those permitted in the Transaction Documents.

 

(xv)       No consent, authorization or order of, or filing or registration
with, any court or governmental agency is required for the issuance and sale of
the Offered Notes or the execution, delivery and performance by the Company, the
Depositor or the Issuer, as applicable, of this Agreement or the other
Transaction Documents to which it is a party, except such consents, approvals,
authorizations, filings, registrations or qualifications as have been obtained
or as may be required under the Securities Act or state securities or blue sky
laws or the rules and regulations of the Financial Industry Regulatory Authority
in connection with the sale and delivery of the Offered Notes in the manner
contemplated herein.

 

(xvi)      The Collateral Obligations in all material respects have the
characteristics described in the Time of Sale Information and the Final Offering
Circular.

 

(xvii)     Each of the representations and warranties of the Company, the
Depositor and the Issuer set forth in each of the other Transaction Documents is
true and correct in all material respects.

 

(xviii)    No adverse selection procedures were used in selecting the Collateral
Obligations from among the loans that meet the representations and warranties of
the Company contained in the Master Loan Sale Agreement and that are included in
the Assets.

 

7

 

 

(xix)       Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act (“Regulation D”)) of the Issuer nor anyone
acting on their behalf has, directly or indirectly (except to or through the
Initial Purchaser), sold or offered, or attempted to offer or sell, or solicited
any offers to buy, or otherwise approached or negotiated in respect of, any of
the Offered Notes and neither the Issuer nor any of its affiliates will do any
of the foregoing. As used herein, the terms “offer” and “sale” have the meanings
specified in Section 2(3) of the Securities Act.

 

(xx)        Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Offered Notes in a manner that would require the registration
under the Securities Act of the offering contemplated by each Offering Circular
or engaged in any form of general solicitation or general advertising in
connection with the offering of the Offered Notes.

 

(xxi)       With respect to any Offered Notes subject to the provisions of
Regulation S of the Securities Act, the Issuer has not offered or sold such
Offered Notes during the Distribution Compliance Period to a U.S. person or for
the account or benefit of a U.S. person (other than the Initial Purchaser). For
this purpose, the term “Distribution Compliance Period” and “U.S. person” are
defined as such term is defined in Regulation S.

 

(xxii)      Since the date of the latest un-audited financial statements of the
Company as of March 30, 2013, there has been no change nor any development or
event involving a prospective change which has had or could reasonably be
expected to have a material adverse change in or effect on (i) the business,
operations, properties, assets, liabilities, stockholders’ equity, earnings,
condition (financial or otherwise), results of operations or management of the
Company and its subsidiaries, considered as one enterprise, whether or not in
the ordinary course of business, or (ii) the ability of the Company to perform
its obligations hereunder or under the other Transaction Documents.

 

(xxiii)     The Notes and the Transaction Documents conform in all material
respects to the descriptions thereof in the Final Offering Circular.

 

(xxiv)    Any taxes, fees, and other governmental charges in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the execution, delivery, and sale of the Notes have been or will be paid at or
before the Closing Date.

 

(xxv)     No proceeds received by the Company, the Depositor or the Issuer in
respect of the Notes will be used by the Company, the Depositor or the Issuer to
acquire any security in any transaction which is subject to Section 13 or 14 of
the Exchange Act.

 

(xxvi)    (i) To the extent applicable thereto, each of the Company, the Issuer
and their respective ERISA Affiliates is in compliance in all material respects
with ERISA unless any failure to so comply could not reasonably be expected to
have a material adverse effect and (ii) no lien under Section 303(k) of ERISA or
Section 430(k) of the Code exists on any of the Assets. As used in this
paragraph, the term “ERISA Affiliate” means, with respect to any Person, a
corporation, trade or business that is, along with such Person, a member of a
controlled group (as described in Section 414 of the Code or Section 4001 of
ERISA).

 

8

 

 

(xxvii)    The Company has not paid or agreed to pay to any Person any
compensation for soliciting another Person to purchase any of the Offered Notes
(except as contemplated by this Agreement).

 

(xxviii)    The Company has not taken, directly nor indirectly, any action
designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any Offered Note or to facilitate the sale or resale of the Offered
Notes.

 

(xxix)      On and immediately after the Closing Date, each of the Company, the
Depositor and the Issuer (after giving effect to the issuance of the Notes and
to the other transactions related thereto as described in the Time of Sale
Information and the Final Offering Circular) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date such
Person, that on such date (A) the present fair market value (or present fair
saleable value) of the assets of such Person is not less than the total amount
required to pay the probable liabilities of such Person on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured, (B) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming the sale of
the Offered Notes as contemplated by this Agreement, Time of Sale Information
and the Final Offering Circular, such Person is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(D) such Person is not engaged in any business or transaction, and is not about
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged. In
computing the amount of such contingent liabilities at any time, it is intended
that such liabilities will be computed at the amount that, in the light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

Section 5.          Sale of Offered Notes to the Initial Purchaser.

 

The sale of the Offered Notes to the Initial Purchaser will be made without
registration of the Offered Notes under the Securities Act, in reliance upon the
exemption therefrom provided by Section 4(2) of the Securities Act.

 

9

 

 

 

(a)          The Company, the Initial Purchaser, the Issuer and the Depositor
hereby agree that the Offered Notes will be offered and sold only in
transactions exempt from registration under the Securities Act. The Company, the
Initial Purchaser, the Issuer and the Depositor will each reasonably believe at
the time of any sale of the Offered Notes by the Issuer through the Initial
Purchaser (i) that either (A) each purchaser of the Offered Notes is (1) a QIB
who is a Qualified Purchaser purchasing for its own account (or for the accounts
of QIBs who are Qualified Purchasers to whom notice has been given that the
resale, pledge or other transfer is being made in reliance on Rule 144A) in
transactions meeting the requirements of Rule 144A, or (2) an Institutional
Accredited Investor who is a Qualified Purchaser who purchases for its own
account and provides the Initial Purchaser with a written certification in
substantially the form attached to the Indenture, or (B) each purchaser is
acquiring the Offered Notes in an offshore transaction meeting the requirements
of Regulation S and is a Qualified Purchaser, and (ii) that the offering of the
Offered Notes will be made in a manner that will enable the offer and sale of
the Offered Notes to be exempt from registration under state securities or Blue
Sky laws; and each such party understands that no action has been taken to
permit a public offering in any jurisdiction where action would be required for
such purpose. The Company, the Initial Purchaser, the Issuer and the Depositor
each further agree not to (i) engage (and represents that it has not engaged) in
any activity that would constitute a public offering of the Offered Notes within
the meaning of Section 4(2) of the Securities Act or (ii) offer or sell the
Offered Notes by (and represents that it has not engaged in) any form of general
solicitation or general advertising (as those terms are used in Regulation D),
including the methods described in Rule 502(c) of Regulation D, in connection
with any offer or sale of the Offered Notes.

 

(b)          The Initial Purchaser hereby represents and warrants to and agrees
with the Company, that (i) it is a QIB and a Qualified Purchaser and (ii) it
will offer the Offered Notes only (A) to persons who it reasonably believes are
QIBs who are Qualified Purchasers in transactions meeting the requirements of
Rule 144A, (B) to institutional investors who it reasonably believes are
Institutional Accredited Investors who are Qualified Purchasers or (C) to
persons it reasonably believes are Qualified Purchasers in offshore transactions
in accordance with Regulation S. The Initial Purchaser further agrees that (i)
it will deliver to each purchaser of the Offered Notes, at or prior to the Time
of Sale, a copy of the Time of Sale Information, as then amended or
supplemented, and (ii) prior to any sale of the Offered Notes (other than any
Class B-1 Note that is a Certificated Secured Note sold directly by the Issuer
on the Closing Date) to an Institutional Accredited Investor that it does not
reasonably believe is a QIB who is a Qualified Purchaser, it will receive from
such Institutional Accredited Investor a written certification in substantially
the applicable form attached to the Indenture.

 

(c)          The Initial Purchaser hereby represents that it is duly authorized
and possesses the requisite limited liability company power to enter into this
Agreement.

 

(d)          The Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of the Initial Purchaser,
threatened against or affecting, the Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could reasonably be
expected to materially adversely affect the ability of the Initial Purchaser to
perform its obligations under this Agreement.

 

(e)          The Initial Purchaser hereby represents and agrees that all offers
and sales of the Offered Notes by it to non-United States persons, prior to the
expiration of the Distribution Compliance Period, will be made only in
accordance with the provisions of Rule 903 or Rule 904 of Regulation S and only
upon receipt of certification of beneficial ownership of the securities by a
non-U.S. person in the form provided in the Indenture. For this purpose, the
term “Distribution Compliance Period” and “U.S. person” are defined as such
terms are defined in Regulation S.

 

10

 

 

 

(f)          The Initial Purchaser hereby represents that it (i) has not offered
or sold, and it will not offer or sell, any Offered Notes to any Person in the
United Kingdom except to (A) investment professionals as defined in Article 19
of the Financial Services and Markets Act 2000 (Financial Promotion) Order 2005
(the “Order”) and investment personnel of the foregoing, (B) persons who fall
within any of the categories of persons described in Articles 49(2)(A) to
49(2)(E) of the Order (high net worth companies, unincorporated associations,
etc.) and investment personnel of the foregoing and (C) any person to whom it
may otherwise lawfully be made, or otherwise in circumstances that have not
resulted and will not result in an offer to the public in the United Kingdom
within the meaning of Section 102B of the Financial Services and Markets Act
2000 (the “FSMA”); (ii) has complied and will comply with all applicable
provisions of the FSMA with respect to anything done by it in relation to any
Offered Notes in, from or otherwise involving the United Kingdom; and (iii) has
only communicated or caused to be communicated and will only communicate or
cause to be communicated any invitation or inducement to engage in investment
activity (within the meaning of Section 21 of the FSMA) received by it in
connection with the issue or sale of any Offered Notes in circumstances in which
Section 21(1) of the FSMA does not apply to the Issuer, or to persons to whom
such communication may otherwise lawfully be made.

 

(g)          In relation to each Member State of the European Economic Area
which has implemented the Prospectus Directive (as defined below) (each, a
“Relevant Member State”), the Initial Purchaser hereby represents and agrees
that effective from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State (the “Relevant Implementation Date”)
it has not made and will not make an offer of the Offered Notes to the public in
that Relevant Member State prior to the publication of a prospectus in relation
to the Offered Notes which has been approved by the competent authority in that
Relevant Member State or, where appropriate, approved in another Relevant Member
State and notified to the competent authority in that Relevant Member State, all
in accordance with the Prospectus Directive, except that it may, effective from
and including the Relevant Implementation Date, make an offer of the Offered
Notes to the public in that Relevant Member State at any time:

 

(i)          to legal entities which are authorized or regulated to operate in
the financial markets or, if not so authorized or regulated, whose corporate
purpose is solely to invest in securities:

 

(ii)         to any legal entity which has two or more of (1) an average of at
least 250 employees during the last financial year; (2) a total balance sheet of
more than €43,000,000 and (3) an annual net turnover of more than €50,000,000,
as shown in its last annual or consolidated financial statements; or

 

(iii)        in any other circumstances which do not require the publication by
the issuer of a prospectus pursuant to Article 3 of the Prospectus Directive.

 

11

 

 

For the purposes of this Section 5(g), the expression “offer of Offered Notes to
the public” in relation to any Offered Notes in any Relevant Member State means
the communication in any form and by any means of sufficient information on the
terms of the offer and the Offered Notes so as to enable an investor to decide
to purchase or subscribe the Offered Notes, as the same may be varied in that
Member State by any measure implementing the Prospectus Directive in that Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
includes any relevant implementing measure in each Relevant Member State.

 

Section 6.          Certain Agreements of the Company.

 

The Company covenants and agrees with the Initial Purchaser as follows:

 

(a)          If, at any time prior to the 90th day following the Closing Date,
any event involving the Company, the Depositor, the Issuer or, to the knowledge
of a Responsible Officer of the Company, the Collateral Manager shall occur as a
result of which the Final Offering Circular (as then amended or supplemented)
would include an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the Company will
immediately notify the Initial Purchaser and will cause the Issuer to prepare
and furnish to the Initial Purchaser an amendment or supplement to the Final
Offering Circular that will correct such statement or omission. The Issuer will
not at any time amend or supplement the Final Offering Circular (i) prior to
having furnished the Initial Purchaser with a copy of the proposed form of the
amendment or supplement and giving the Initial Purchaser a reasonable
opportunity to review the same or (ii) except to the extent the Company may
determine it or the Issuer is required to so disclose pursuant to applicable law
and after consultation with the Initial Purchaser (and, in such a circumstance,
shall remove all references to the Initial Purchaser therefrom if so requested
by the Initial Purchaser), in a manner to which the Initial Purchaser or its
counsel shall object.

 

(b)          During the period referred to in Section 6(a), the Company will
furnish to the Initial Purchaser, without charge, copies of the Final Offering
Circular (including all exhibits and documents incorporated by reference
therein), the Transaction Documents, and all amendments or supplements to such
documents, in each case, as soon as reasonably available and in such quantities
as the Initial Purchaser may from time to time reasonably request.

 

(c)          Subject to compliance with Regulation FD, at all times during the
course of the private placement contemplated hereby and prior to the Closing
Date, (i) the Company will make available to each offeree the Additional
Offering Documents and such information concerning any other relevant matters as
it or any of its affiliates possess or can acquire without unreasonable effort
or expense, as determined in good faith by it or such affiliate, as applicable,
(ii) the Company will provide each offeree the opportunity to ask questions of,
and receive answers from, it concerning the terms and conditions of the offering
and to obtain any additional information, to the extent it or any of its
affiliates possess such information or can acquire it without unreasonable
effort or expense (as determined in good faith by it or such affiliate, as
applicable), necessary to verify the accuracy of the information furnished to
the offeree, (iii) the Company will not publish or disseminate any material in
connection with the offering of the Offered Notes except as contemplated herein
or as consented to by the Initial Purchaser or in connection with the Company’s
disclosure obligations under the Exchange Act, provided that no such disclosure
under the Exchange Act would result in a requirement that the offering of the
Notes be registered under §5 of the Securities Act, (iv) the Company will advise
the Initial Purchaser promptly of the receipt by the Company of any
communication from the SEC or any state securities authority concerning the
offering or sale of the Offered Notes, (v) the Company will advise the Initial
Purchaser promptly of the commencement of any lawsuit or proceeding to which the
Company is a party relating to the offering or sale of the Offered Notes, and
(vi) the Company will advise the Initial Purchaser of the suspension of the
qualification of the Offered Notes for offering or sale in any jurisdiction, or
the initiation or threat of any procedure for any such purpose.

 

12

 

 

 

(d)          Subject to compliance with Regulation FD, the Company will furnish,
upon the written request of any Noteholder or of any owner of a beneficial
interest in a Note, such information as is specified in paragraph (d)(4) of Rule
144A under the Securities Act (i) to such Noteholder or beneficial owner, (ii)
to a prospective purchaser of such Note or interest therein who is a QIB and a
Qualified Purchaser designated by such Noteholder or beneficial owner, or (iii)
to the Trustee for delivery to such Noteholder, beneficial owner or prospective
purchaser, in order to permit compliance by such Noteholder or beneficial owner
with Rule 144A in connection with the resale of such Note or beneficial interest
therein by such holder or beneficial owner in reliance on Rule 144A unless, at
the time of such request, the Issuer is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934 or is exempt from
such reporting requirements pursuant to and in compliance with Rule 12g3-2(b).

 

(e)          Except as otherwise provided in the Indenture, each Offered Note
will contain legends in the forms set forth in the Final Offering Circular.

 

(f)          Neither the Issuer nor any of its affiliates or any other Person
acting on their behalf shall engage, in connection with the offer and sale of
the Offered Notes, in any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D under the Securities Act,
including, but not limited to, the following:

 

(i)          any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio; and

 

(ii)         any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

 

(g)          The Issuer shall not solicit any offer to buy from or offer to sell
or sell to any Person any Offered Notes, except through the Initial Purchaser or
with the consent of the Initial Purchaser and/or as otherwise specified in the
Indenture at any time prior to the Closing Date; on or prior to the Closing
Date, neither the Issuer nor any of its affiliates (except for compliance by the
Company with Regulation FD) shall publish or disseminate any material other than
the Additional Offering Documents consented to by the Initial Purchaser, the
Time of Sale Information and the Final Offering Circular in connection with the
offer or sale of the Offered Notes as contemplated by this Agreement, unless the
Initial Purchaser shall have consented to the use thereof; if the Issuer or any
of its affiliates makes any press release including “tombstone” announcements,
in connection with the Transaction Documents, the Issuer shall permit the
Initial Purchaser to review and approve such release in advance.

 

13

 

 

 

(h)          The Issuer shall not take, or permit or cause any of its affiliates
to take, any action whatsoever which would have the effect of requiring the
registration, under the Securities Act, of the offer or sale of the Offered
Notes.

 

(i)          The Issuer shall not take, directly or indirectly, any action
designed to or which has constituted or which might reasonably be expected to
cause or result, under the Exchange Act or otherwise, in stabilization or
manipulation of the price of any Offered Note to facilitate the sale or resale
of the Offered Notes.

 

(j)          The Company shall apply the net proceeds from the sale of the
Offered Notes as set forth in the Final Offering Circular under the heading “Use
of Proceeds”.

 

Section 7.          Conditions of the Initial Purchaser Obligations.

 

The obligation of the Initial Purchaser to purchase the Offered Notes on the
Closing Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Company, the Depositor and the Issuer
herein, to the performance, in all material respects, by the Company, the
Depositor and the Issuer of their respective obligations hereunder and to the
following additional conditions precedent:

 

(a)          The Offered Notes shall have been duly authorized, executed,
authenticated, delivered and issued, the Transaction Documents shall have been
duly authorized, executed and delivered by the respective parties thereto and
shall be in full force and effect, and the documents required to be delivered
pursuant to the Indenture in respect of the Collateral Obligations shall have
been delivered to the Custodian pursuant to and as required by the Transaction
Documents.

 

(b)          The Initial Purchaser shall have received (I) a certificate, dated
as of the Closing Date, of the Chief Executive Officer or Chief Financial
Officer of the Company, in its individual capacity (and, with respect to the
Depositor, in its capacity as designated manager on behalf of the Depositor and,
with respect to the Issuer, in its capacity as designated manager on behalf of
the Issuer), to the effect that such officer has carefully examined this
Agreement, the Final Offering Circular and the Transaction Documents and that,
to the best of such officer’s knowledge (i) since the date information is given
in the Second Preliminary Offering Circular, there has not been any material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company, the Depositor or the
Issuer whether or not arising in the ordinary course of business, or the ability
of the Company, the Depositor or the Issuer to perform its obligations hereunder
or under the Transaction Documents except as contemplated by the Final Offering
Circular, (ii) each of the Company, the Depositor and the Issuer has complied in
all material respects with all agreements and satisfied all conditions on its
part to be performed or satisfied hereunder and under the other Transaction
Documents, at or prior to the Closing Date, (iii) the representations and
warranties of the Company and the Issuer in the Transaction Documents are true
and correct in all material respects, as of the Closing Date, as though such
representations and warranties had been made on and as of such date, and (iv)
nothing has come to the attention of such officer that would lead such officer
to believe that (A) the Time of Sale Information, as of the Time of Sale,
contained any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (B) the Final
Offering Circular, as of its date and as of the Closing Date, or any Additional
Offering Document, as of its respective date, contained or contains an untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading and (II) a certificate, dated as of the Closing
Date, of a senior officer of the Company to the effect that such officer has
carefully examined the Final Offering Circular and that, to the best of such
officer’s knowledge, nothing has come to the attention of such officer that
would lead such officer to believe that the “Collateral Manager Information” (as
defined in the Final Offering Circular), as of the date of the Final Offering
Circular and as of the Closing Date, contained any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

14

 

 

 

(c)          The Class A-1 Notes shall have been rated no less than “Aaa (sf)”
and “AAA (sf)” by Moody’s and S&P, respectively, the Class B-1 Notes shall have
been rated no less than “Aa2 (sf)” and “AA (sf)” by Moody’s and S&P,
respectively, the Class C-1 Notes shall have been rated no less than “A2 (sf)”
and “A (sf)” by Moody’s and S&P, respectively, and the Class D-1 Notes shall
have been rated no less than “Baa2 (sf)” and “BBB (sf)” by Moody’s and S&P,
respectively. Such ratings shall not have been rescinded, and no public
announcement shall have been made by either of Moody’s or S&P that any ratings
of the Offered Notes have been placed under review.

 

(d)          On the date of the Final Offering Circular, Ernst & Young shall
have furnished to the Initial Purchaser an “agreed upon procedures” letter,
dated the date of delivery thereof, in form and substance satisfactory to the
Initial Purchaser, with respect to certain financial and statistical information
contained in the Final Offering Circular.

 

(e)          The Initial Purchaser shall have received an opinion, dated the
Closing Date, of Seward & Kissel LLP, counsel to the Trustee, in form and
substance satisfactory to the Initial Purchaser.

 

(f)          The Initial Purchaser shall have received legal opinions of
Sutherland Asbill & Brennan LLP, counsel to the Company, the Issuer and the
Collateral Manager, (i) with respect to certain corporate matters with respect
to the Company and the Collateral Manager and certain securities law and
investment company matters, in form and substance satisfactory to the Initial
Purchaser, (ii) with respect to certain “true sale” and “non—consolidation”
issues and (iii) “perfection issues,” in each case, in form and substance
satisfactory to the Initial Purchaser.

 

(g)          The Initial Purchaser shall have received an opinion of Dechert
LLP, special U.S. federal income tax counsel to the Issuer, with respect to the
treatment of the Offered Notes as debt for U.S. federal income tax purposes and
in form and substance satisfactory to the Initial Purchaser.

 

15

 

 

(h)          The Initial Purchaser shall have received an opinion of Pepper
Hamilton LLP, counsel to the Depositor and the Issuer, with respect to certain
limited liability company matters with respect to the Depositor and the Issuer
in form and substance satisfactory to the Initial Purchaser.

 

(i)          The Initial Purchaser shall have received from the Trustee a
certificate signed by one or more duly authorized officers of the Trustee, dated
as of the Closing Date, in customary form.

 

(j)          The Company shall have furnished to the Initial Purchaser and its
counsel such further information, certificates and documents as the Initial
Purchaser and its counsel may reasonably have requested, and all proceedings in
connection with the transactions contemplated by this Agreement, the other
Transaction Documents and all documents incident hereto shall be in all respects
satisfactory in form and substance to the Initial Purchaser and its counsel.

 

(k)          The Depositor shall have purchased or otherwise acquired the
Subordinated Notes in accordance with the terms of the Master Loan Sale
Agreement.

 

(l)          The Indenture, the Master Loan Sale Agreement, the Collateral
Management Agreement and all other documents incident hereto and to the other
Transaction Documents shall be reasonably satisfactory in form and substance to
the Initial Purchaser and its counsel.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be satisfactory
in form and substance to the Initial Purchaser, this Agreement and all of the
Initial Purchaser’s obligations hereunder may be canceled by the Initial
Purchaser at or prior to delivery of and payment for the Offered Notes. Notice
of such cancellation shall be given to the Company in writing, or by telephone
or facsimile confirmed in writing.

16

 

 

Section 8.          Indemnification and Contribution.

 

(a)       The Company and the Issuer, jointly and severally (each an
“indemnifying party” as such term is used in this Agreement), shall indemnify
and hold harmless the Initial Purchaser (whether acting as Initial Purchaser or
as placement agent with respect to any of the Offered Notes), its officers,
directors, employees, agents and each person, if any, who controls the Initial
Purchaser within the meaning of either the Securities Act or the Exchange Act
and the affiliates of the Initial Purchaser (each an “indemnified party” as such
term is used in this Agreement) from and against any loss, claim, damage or
liability, joint or several, and any action in respect thereof, to which any
indemnified party may become subject, under the Securities Act or Exchange Act
or otherwise, insofar as such loss, claim, damage, liability or action arises
out of, or is based upon, any untrue statement or alleged untrue statement of a
material fact contained in any Offering Circular, any Additional Offering
Document, any “Referenced Information” (as defined in the Final Offering
Circular) or the Time of Sale Information or arises out of, or is based upon,
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made not misleading, and shall reimburse any
such indemnified party for any legal and other expenses incurred by such
indemnified party in investigating or defending or preparing to defend against
any such loss, claim, damage, liability or action; provided, however, that the
indemnifying parties shall not be liable to any such indemnified party in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Information,
any Offering Circular or any Additional Offering Document in reliance upon and
in conformity with written information furnished to the Company by such
indemnified party specifically for inclusion therein; provided, further, that
the foregoing indemnity shall not inure to the benefit of any indemnified party
from whom the person asserting any such loss, claim, damage or liability
purchased the Offered Notes which are the subject thereof if the indemnified
party sold Offered Notes to or placed Offered Notes with the person alleging
such loss, claim, damage or liability without sending or giving a copy of the
Time of Sale Information at or prior to the confirmation of the sale of the
Offered Notes, if the Company shall have previously furnished copies thereof to
such indemnified party and the loss, claim, damage or liability of such person
results from an untrue statement or omission of a material fact contained in the
Second Preliminary Offering Circular which was corrected in the Time of Sale
Information. The foregoing indemnity is in addition to any liability that the
indemnifying parties may otherwise have to any indemnified party. The
indemnifying parties acknowledge that the statements set forth in the Time of
Sale Information and any Offering Circular (x) under the caption: “Plan of
Distribution” (but solely the second, fourth, seventh, ninth, eleventh and
twelfth paragraphs under such caption) of such Offering Circular, (y) relating
to the Initial Purchaser in the third and fourth sentence of the third paragraph
on page i of the Preliminary Offering Circular and the Second Preliminary
Offering Circular under the heading “Important Notice Regarding the Offered
Securities” and (z) relating to the Initial Purchaser in the second paragraph on
page i of the Final Offering Circular under the heading “Important Notice
Regarding the Offered Securities”, in each case, constitute the only written
information furnished to the Company by or on behalf of the indemnified parties
specifically for inclusion in the Time of Sale Information, any Offering
Circular or any Additional Offering Document.

 

17

 

(b)          Promptly after receipt by an indemnified party under this Section 8
of notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action, provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been materially prejudiced by such
failure and, provided, further, that the failure to notify an indemnifying party
shall not relieve such indemnifying party from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. After notice from any
such indemnifying party or parties to the indemnified party or parties of its or
their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of counsel, there may be legal
defenses available to such indemnified party and any other indemnified party
different from or in addition to those available to the Company, the Depositor
or the Issuer, or there is an actual conflict of interest between it and any
other indemnified party, on one hand, and the Company, the Depositor or the
Issuer, on the other, or (ii) the Company, the Depositor or the Issuer shall
fail to select counsel reasonably satisfactory to such indemnified party or
parties, and in such event the fees and expenses of such separate counsel shall
be paid by the Company and the Issuer. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (i) does not include a statement as
to, or admission of, fault, culpability or a failure to act by or on behalf of
any such indemnified party, and (ii) includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such proceeding.

 

(c)          If the indemnification provided for in Section 8 shall for any
reason be unavailable to an indemnified party under subsection 8(a) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Company and the Issuer on the one
hand (without duplication) and the Initial Purchaser on the other from the
offering and sale of the Offered Notes or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Issuer on the one hand
and the Initial Purchaser on the other with respect to the statements or
omissions that resulted in such loss, claim, damage or liability, or action in
respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Issuer on the one hand
(without duplication) and the Initial Purchaser on the other with respect to
such offering shall be deemed to be in the same proportion as the total net
proceeds from the offering and sale of the Offered Notes (before deducting
expenses) received by the Company and the Issuer bear (without duplication) to
the total fees actually received by the Initial Purchaser with respect to such
offering and sale. The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company and the Issuer or by the Initial Purchaser, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. The Company, the Issuer and the Initial
Purchaser agree that it would not be just and equitable if contributions
pursuant to this subsection 8(c) were to be determined by pro rata allocation or
by any other method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, damage or liability, or action in respect
thereof, referred to above in this subsection 8(c) shall be deemed to include,
for purposes of this subsection 8(c), any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any such action or claim. Notwithstanding the provisions of this subsection
8(c), the Initial Purchaser shall not be required to contribute any amount in
excess of the aggregate fee actually paid to the Initial Purchaser with respect
to the offering of the Offered Notes. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

18

 

 

(d)          The indemnity agreements contained in this Section 8 shall survive
the delivery of the Offered Notes, and the provisions of this Section 8 shall
remain in full force and effect, regardless of any termination or cancellation
of this Agreement or any investigation made by or on behalf of any indemnified
party.

 

(e)          Notwithstanding any other provision in this Section 8, no party
shall be entitled to indemnification or contribution under this Agreement in
violation of Section 17(i) of the 1940 Act.

 

Section 9.          Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Company prior to delivery of and
payment for the Offered Notes, if prior to such time (i) trading in securities
generally on the New York Stock Exchange shall have been suspended or materially
limited or any setting of minimum prices for trading on such exchange shall have
occurred, (ii) there shall have been, since the respective dates as of which
information is given in the Time of Sale Information or the Final Offering
Circular, any material adverse change in the condition, financial or otherwise,
or in the properties (including, without limitation, the Collateral Obligations)
or the earnings, business affairs or business prospects of the Company, the
Depositor, the Issuer or the Collateral Manager, whether or not arising in the
ordinary course of business, that is so material and adverse, in the reasonable
judgment of the Initial Purchaser, as to make it impractical or inadvisable to
market the Offered Notes; (iii) a general moratorium on commercial banking
activities in New York shall have been declared by either U.S. federal or New
York State authorities, or (iv) there shall have occurred any material outbreak
or escalation of hostilities or other calamity or crises the effect of which on
the financial markets of the United States is such as to make it, in the
reasonable judgment of the Initial Purchaser, impracticable or inadvisable to
market the Offered Notes.

 

Section 10.         Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

Section 11.         Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Guggenheim Securities, LLC, 330 Madison Avenue, New York, New York 10017,
Attention: Chief Operating Officer and to Guggenheim Securities, LLC, 330
Madison Avenue, New York, New York 10017, Attention: General Counsel; or if sent
to the Company, the Depositor or the Issuer will be delivered to such party c/o
KCAP Financial, Inc., 295 Madison Avenue, 6th Floor, New York, NY 10017,
Attention: Daniel Gilligan, LLC, facsimile No. (212) 983-7654.

 

19

 

 

Section 12.         Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Depositor, the Issuer and their respective
officers and of the Initial Purchaser set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Initial Purchaser, the Company, the Depositor, the
Issuer or any indemnified party referred to in Section 8 of this Agreement, and
will survive delivery of and payment for the Offered Notes.

 

Section 13.         Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.

 

Section 14.         Applicable Law.

 

(a)          THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).

 

(b)          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

 

(c)          ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON—EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

20

 

 

Section 15.         Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.

 

Section 16.         No Petition; Limited Recourse.

 

(a)          The Initial Purchaser covenants and agrees that, prior to the date
that is one year and one day (or such longer preference period as shall then be
in effect plus one day) after the payment in full of each Class of Notes rated
by any Rating Agency, it will not institute against the Issuer or the Depositor
or join any other Person in instituting against the Issuer or the Depositor any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceedings under the laws of the United States or any state of
the United States.

 

(b)          Notwithstanding anything to the contrary herein, the obligations of
the Issuer and the Depositor hereunder are limited recourse obligations of the
Issuer and the Depositor, respectively, payable solely from the Assets securing
the Notes, and following the exhaustion of such Assets, any claims of the
Initial Purchaser hereunder against the Issuer or the Depositor shall be
extinguished. All payments by the Issuer or the Depositor to the Initial
Purchaser hereunder shall be made subject to and in accordance with the Priority
of Payments set forth in the Indenture.

 

(c)          This Section 16 will survive the termination of this Agreement.

 

Section 17.         Arm’s-Length Transaction; Other Transactions.

 

(a)          Each of the Company, the Depositor and the Issuer acknowledges and
agrees that (i) the purchase and sale of the Offered Notes pursuant to this
Agreement, including the determination of the offering price of the Offered
Notes and any related discounts and commissions, is an arm’s-length commercial
transaction between the Issuer, on the one hand, and the Initial Purchaser, on
the other hand, (ii) in connection with the offering contemplated hereby and the
process leading to such transaction, the Initial Purchaser is and has been
acting solely as a principal and is not an agent or fiduciary of the Issuer, the
Company or the Depositor or any of their respective equity holders, creditors,
employees or any other party, (iii) the Initial Purchaser has not assumed and
will not assume an advisory or fiduciary responsibility in favor of the Issuer,
the Depositor or the Company with respect to the offering contemplated hereby or
the process leading thereto (irrespective of whether the Initial Purchaser has
advised or is currently advising any of the Issuer, the Depositor or the Company
on other matters) and the Initial Purchaser has no obligation to any of the
Issuer, the Depositor or the Company with respect to the offering contemplated
hereby, except the obligations expressly set forth in this Agreement, and (iv)
the Initial Purchaser has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and each of the Issuer,
the Depositor and the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it deemed appropriate.

 

21

 

 

(b)          Each of the Company, the Depositor and the Issuer acknowledges and
agrees that the Initial Purchaser and its Affiliates may presently have and may
in the future have investment and commercial banking, trust and other
relationships with parties other than the Company, the Depositor and the Issuer,
which parties may have interests with respect to the purchase and sale of the
Offered Notes. Although the Initial Purchaser in the course of such other
relationships may acquire information about the purchase and sale of the Offered
Notes, potential purchasers of the Offered Notes or such other parties, the
Initial Purchaser shall not have any obligation to disclose such information to
any of the Company, the Depositor or the Issuer. Furthermore, each of the
Company, the Depositor and the Issuer acknowledges that the Initial Purchaser
may have fiduciary or other relationships whereby the Initial Purchaser may
exercise voting power over securities of various persons, which securities may
from time to time include securities of any of the Company, the Depositor or the
Issuer or their respective Affiliates or of potential purchasers. Each of the
Company, the Depositor and the Issuer acknowledges that the Initial Purchaser
may exercise such powers and otherwise perform any functions in connection with
such fiduciary or other relationships without regard to its relationship to the
Company, the Depositor or the Issuer hereunder.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

22

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the undersigned a counterpart hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Company, the Depositor, the Issuer and the Initial Purchaser.

 

  Very truly yours,       KCAP FINANCIAL, INC.         By:       Name:      
Title:  

 

 S-1KCAP Senior Funding I
Purchase Agreement

 

 

  KCAP SENIOR FUNDING I, LLC       By: KCAP Financial, Inc., its designated
manager         By:       Name:       Title:  

 

 S-2KCAP Senior Funding I
Purchase Agreement

 

 

  KCAP SENIOR FUNDING I HOLDINGS, LLC       By: KCAP Financial, Inc., its
designated
manager         By:       Name:       Title:  

 

 S-3KCAP Senior Funding I
Purchase Agreement

 

 

The foregoing Agreement is hereby confirmed and
accepted as of the date first above written.

 

GUGGENHEIM SECURITIES, LLC,
as the Initial Purchaser

 

By:     Name:     Title:    

 S-4KCAP Senior Funding I
Purchase Agreement

 

 

SCHEDULE I

 

Class of Notes  Principal Amount  A-1  $77,250,000  B-1  $9,000,000  C-1 
$10,000,000  D-1  $9,000,000 

Sch. I-1

 

 

SCHEDULE II

 

TIME OF SALE INFORMATION

 

KCAP SENIOR FUNDING I, LLC **Priced** 144A/Reg S/IAI

 

CLS  SIZE   RATING  COUPON  PRICE                  A-1  $77,250,000   Aaa (sf),
AAA (sf)  LIBOR + 1.50%   100% B-1  $9,000,000   Aa2 (sf),
AA (sf)  LIBOR + 3.25%   100% C-1  $10,000,000   A2 (sf),
A (sf)  LIBOR + 4.25%   100% D-1  $9,000,000   Baa2 (sf),
BBB (sf)  LIBOR + 5.25%   100%

 

Sch. II-1

 

